—Determination of respondent Division, dated June 27, 1994, finding that petitioner discriminated against respondent complainant on the basis of sex, and awarding $50,000 compensatory damages for mental anguish, unanimously modified, on the facts, to reduce the award to $15,000, and the proceeding brought pursuant to Executive Law § 298 (transferred to this Court by order of the Supreme Court, New York County [Elliott Wilk, J.], entered October 13, 1994) is otherwise disposed of by confirming the remainder of the determination, without costs.
Substantial evidence supports the Division’s finding that the sexual harassment of the complainant by her supervisor, petitioner’s employee, which constitutes a form of sex-based discrimination (see, Matter of Father Belle Community Ctr. v New York State Div. of Human Rights, 221 AD2d 44, 49-50), was condoned by petitioner, in that it acquired knowledge after the fact but neither adequately investigated the complaint *311nor took corrective action, and that it is therefore vicariously liable for the harassment (see, Matter of State Div. of Human Rights v St. Elizabeth’s Hosp., 66 NY2d 684, 687). There is also substantial evidence for the Division’s inference that petitioner subsequently retaliated against complainant for filing a grievance by transferring her to a different division and not assigning her any work. However, the award of $50,000 in compensatory damages for mental anguish is not supported by evidence as to the duration, severity or consequences of the complainant’s mental condition, and we therefore reduce it to $15,000 (see, Matter of New York City Tr. Auth. v State of New York, 234 AD2d 98; Matter of Port Washington Police Dist. v State Div. of Human Rights, 221 AD2d 639, lv denied 88 NY2d 807; Matter of Cosmos Forms v State Div. of Human Rights, 150 AD2d 442). Concur—Murphy, P. J., Wallach, Rubin and Williams, JJ.